PER CURIAM: Maurice Daniels appeals the denial of his motion to vacate. 28 U.S.C. § 2255. We issued a certificate of appealability to address whether Daniels is entitled to relief from his firearm convictions on the ground that Johnson v. United States, — U.S. -, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015), invalidated the “risk of force” clause in 18 U.S.C. § 924(c)(3)(B). We affirm the denial of Daniels’s motion. Daniels’s argument is foreclosed by our recent decision in Ovalles v. United States, 861 F.3d 1257 (11th Cir. 2017). In Ovalles, we held “that Johnson’s void-for-vagueness ruling does not apply to or invalidate the ‘risk-of-force’ clause in § 924(c)(3)(B).” Id. at 1265. Because section 924(c)(3)(B) is not unconstitutionally vague, Daniels is not entitled to relief from his convictions. We AFFIRM the denial of Daniels’s motion to vacate.